DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The previous drawing objection(s) has/have been addressed and is/are withdrawn.
The previous specification objection(s) has/have been addressed and is/are withdrawn.
Most of the previous claim objection(s) has/have been addressed and is/are withdrawn. The remaining claim objection for claim 5 has not yet been addressed and is maintained below.
Most of the previous 35 U.S.C. 112(b) rejection(s) has/have been addressed and is/are withdrawn. The remaining 112(b) rejection for the subject matter of cancelled claim 18 (now incorporated in independent claim 17) has not yet been addressed and is maintained below in reference to independent claim 17.

Specification
The disclosure is objected to because of the following informalities: in the 1/18/22 amended specification [0054] line 4, there appears to be a typographical error with the reference numerals in the phrase “first and second ends 301a, 301b”. It is suggested to replace “301a, 301b” with --301, 302-- to match the new reference numerals shown in the 1/18/22 amended Figure 8A to fix the error.
Appropriate correction is required.

Claim Objections
Claim 5 is objected to because of the following informalities: in line 5, insert the word --the-- before “flow diverter” to provide an article and to improve clarity.
Claim 9 is objected to because of the following informalities: in line 9 in the phrase “a actuator assembly”, it is suggested to replace the article “a” with --an-- to fix a grammatical error and to improve clarity.
Claim 9 is objected to because of the following informalities: in line 10 in the phrase “the actuator is operable”, it is suggested to insert the word --assembly-- after the word “actuator” to use consistent claim terminology and to improve clarity.
Claim 14 is objected to because of the following informalities: in line 2, the phrase “the bottom hole assembly” appears to be an error since the limitation was replaced in parent claim 9. It is suggested to replace the phrase with --the formation testing and sampling tool-- to be consistent with the amendment to parent claim 9 and to improve clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9-17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding independent claim 9 at lines 6-8 for the phrase “a flow diverter assembly including a first port fluidly coupled to the space between the rotor and the stator and a primary bypass port and a secondary bypass port fluidly coupled to the bore extending through the rotor”, it is ambiguous whether both the primary bypass port and the secondary bypass port are fluidly coupled to the rotor bore or if only the secondary bypass port is fluidly coupled to the rotor bore. For examination purposes, examiner assumes that both the primary bypass port is fluidly coupled to the rotor bore and the secondary bypass port is fluidly coupled to the rotor bore.
Regarding independent claim 17 at lines 13-15 for the phrase “when the housing is in the second position, establishing fluid communication with another of a bore of a rotor, a stator of the power section, and the annulus of the wellbore while blocking fluid flow to the annulus of the wellbore”, it is not understood how fluid communication can be established with the annulus of the wellbore while blocking fluid flow to the annulus of the wellbore. The limitation appears to contradict itself. Also, it is not understood what the claim term “another” is referring to for a comparison since the bore of the rotor and the stator have not yet been introduced or recited in any of the previous lines 1-12 of claim 17. It appears that perhaps fluid communication with one of either the bore of the rotor and/or the stator should be first recited/introduced in relation to the claimed “first location” of lines 4 and 8-10. For examination purposes, examiner assumes that the first location corresponds to fluid communication with a stator of the power section and the second location corresponds to fluid communication with the bore of a rotor while blocking fluid flow to the annulus of the wellbore.
Claim(s) 10-16 and 20 is/are also considered to be indefinite since it/they depend(s) from an indefinite claim.

Allowable Subject Matter
Claims 1-3, 5, 8, and 21 are allowed.
Claims 6, 9-17, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The U.S. patent document Rosenhauch US8381839 teaches, in Figure 3, a bypass flow channel that is radially spaced from the flow path between the rotor and the stator.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	2/3/22